--------------------------------------------------------------------------------

Exhibit 10.4



TRANSITION AGREEMENT
 
This Transition Agreement (this “Agreement”), dated October 28, 2019 (the
“Execution Date”), confirms the following understandings and agreements between
Gardner Denver Holdings, Inc. (the “Company”) and Neil Snyder (hereinafter
referred to as “you” or “your”).
 
In consideration of the promises set forth herein, you and the Company agree as
follows:
 
1.            Termination of Employment; Transition Period.
 
(a)          Your employment and all directorships with the Company and its
direct and indirect parent(s), subsidiaries and affiliates (collectively with
the Company, the “Company Group”) will terminate on the date determined by the
Company, in its sole discretion, which is no later than December 13, 2019(the
“Termination Date”). After the Termination Date, you will not represent yourself
as being an employee, officer, agent or representative of the Company or any
other member of the Company Group.
 
(b)          Effective as of the Execution Date, your offer letter, dated
December 18, 2015, which sets forth the terms of your employment with the
Company (the “Offer Letter”) shall be terminated and of no further force and
effect. During the period commencing on the Execution Date and ending on your
Termination Date (the “Transition Period”), you will continue to serve as the
Company’s Vice President and Chief Financial Officer (“CFO”) until such time as
the Company appoints a new or interim CFO (at which time you will resign as the
CFO), and thereafter until your Termination Date, you will continue to serve in
a full-time capacity as an advisor to the Company’s new or interim CFO (and will
hold no other titles or positions with the Company or any other member of the
Company Group) and will provide such transitional services as may be requested
from time to time by the new or interim CFO or the Company’s Chief Executive
Officer.
 
(c)          During the Transition Period, you will work at the offices of the
Company at which you were principally employed prior to the Execution Date,
continue to be paid a base salary at the rate of $425,000 per year and continue
to participate in all employee benefit plans of the Company on the same basis as
such plans were made available to you immediately prior to the Execution Date
(except as otherwise provided herein). The Company will reimburse you for
reasonable commuting expenses (consistent with the Company’s travel policies and
Schedule I hereto) incurred during the Transition Period and will gross up the
commuting expense reimbursement for tax purposes at the end of the 2019 calendar
year, if applicable.
 
(d)          You currently hold common stock of the Company (“Common Stock”),
options to purchase shares of Common Stock (“Options”) and restricted stock
units that will be settled in Common Stock (“RSUs”). During the Transition
Period, your Options and RSUs will remain outstanding and continue to vest in
accordance with their terms.
 

--------------------------------------------------------------------------------


2.           Voluntary Termination of Employment Prior to the End of the
Transition Period.  Notwithstanding anything to the contrary herein, unless the
Company agrees otherwise, if you voluntarily terminate your employment prior to
the expiration of the Transition Period (a “Voluntary Termination”), you will be
entitled to any accrued but unpaid base salary, vacation pay and unpaid business
expense reimbursements (subject to the requirements set forth in Section
3(a)(iii) below) incurred prior to the date of your Voluntary Termination, and
you will have no further rights to any then unpaid payments or benefits under
Section 1 or Section 3 below, but the release in Section 4 below will remain in
full force and effect. In the event of your Voluntary Termination, your Options
and RSUs will cease vesting and the unvested portion of your Options and RSUs
will be forfeited for no consideration as of the date of your termination, and
the vested portion of your Options will remain exercisable in accordance with
the terms of such equity awards as applicable to a voluntary termination of
employment by you (without good reason and other than for your retirement).
 
3.           Separation Payments and Benefits.
 
(a)          In addition to any accrued but unpaid base salary and vacation pay
due and payable to you following your Termination Date, and provided that (i)
your employment is terminated at the end of the Transition Period as described
in Section 1 above (and not pursuant to your Voluntary Termination pursuant to
Section 2 above), (ii) you execute, deliver and do not revoke this Agreement
pursuant to Section 21 below and (iii) you execute, deliver and do not revoke
the release agreement attached as Exhibit A hereto (the “Second Release
Agreement”) within thirty (30) days of the Termination Date, you will be
entitled to the following payments and benefits, subject to your continued
compliance with the provisions of this Agreement, including but not limited to
Sections 10 through 14 below:
 
(i)            You will be provided with the severance payments and benefits as
calculated in accordance with Schedule I attached hereto and payable in
accordance with the terms therewith.
 
(ii)           Your Common Stock, Options and RSUs will be treated in accordance
with the terms set forth in Schedule I attached hereto (the “Equity Treatment”).
 
(iii)          The Company will reimburse you for reasonable and customary
business expenses incurred prior to the Termination Date pursuant to the terms
of the Company’s business expense policy, provided that you submit a completed
expense reimbursement form and supporting documentation no later than thirty
(30) days following the Termination Date.
 
(b)          You acknowledge and agree that the payments and other benefits
provided pursuant to Section 1 above and this Section 3 are in full discharge of
any and all liabilities and obligations of the Company or any other member of
the Company Group to you, monetarily or with respect to employee benefits or
otherwise, including but not limited to any and all obligations arising under
the Offer Letter, any alleged written or oral employment agreement, policy, plan
or procedure of the Company or any other member of the Company Group and/or any
alleged understanding or arrangement between you and the Company or any other
member of the Company Group (other than claims for accrued and vested benefits
under an employee benefit, insurance, or pension plan of the Company or any
other member of the Company Group (excluding any employee benefit plan providing
severance or similar benefits), subject to the terms and conditions of such
plan(s)).
 
-2-

--------------------------------------------------------------------------------


4.            Release and Waiver of Claims.
 
(a)          As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b)          For and in consideration of the payments and benefits described in
Section 3 above, and other good and valuable consideration, you, for and on
behalf of yourself and your heirs, administrators, executors and assigns,
effective as of the date hereof, do fully and forever release, remise and
discharge the Company, and any other member of the Company Group, together with
their respective current and former officers, directors, partners, members,
shareholders, fiduciaries, counsel, employees and agents (collectively, and with
the Company, the “Company Parties”) from any and all claims whatsoever up to the
date hereof which you had, may have had, or now have against the Company
Parties, for or by reason of any matter, cause or thing whatsoever, including
any claim arising out of or attributable to your employment or the termination
of your employment with the Company, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual orientation. 
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act and the Equal Pay Act, each as may be amended from time
to time, and all other federal, state and local laws, the common law and any
other purported restriction on an employer’s right to terminate the employment
of employees. The parties intend the release contained herein to be a general
release of any and all claims to the fullest extent permissible by law.
 
(c)          You acknowledge and agree that as of the date you execute this
Agreement, you have no knowledge of any facts or circumstances that give rise or
could give rise to any claims under any of the laws listed in the preceding
Section 4(b).
 
(d)          By executing this Agreement, you specifically release all claims
relating to your employment and its termination under the ADEA, a United States
federal statute that, among other things, prohibits discrimination on the basis
of age in employment and employee benefit plans.
 
(e)          Notwithstanding the foregoing, nothing in this Agreement shall be a
waiver of: (i) your rights with respect to payment of amounts under this
Agreement, (ii) your right to benefits due to terminated employees under any
employee benefit plan of the Company or any other member of the Company Group in
which you participate (excluding the Offer Letter and any severance or similar
plan or policy), in accordance with the terms thereof (including your rights to
elect COBRA coverage), (iii) any claims that cannot be waived by law including,
without limitation any claims filed with the Equal Employment Opportunity
Commission, the U.S. Department of Labor, or claims under the ADEA that arise
after the date of this Agreement or (iv) your right of indemnification as
provided by, and in accordance with the terms of, the Company’s by-laws or a
Company insurance policy providing such coverage, as any of such may be amended
from time to time.
 
-3-

--------------------------------------------------------------------------------


(f)          You acknowledge and agree that by virtue of the foregoing, you have
waived any relief available to you (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this Section 4. Therefore you agree that you will not
accept any award or settlement from any source or proceeding (including but not
limited to any proceeding brought by any other person or by any government
agency) with respect to any claim or right waived in this Agreement.
 
5.           Knowing and Voluntary Waiver.  You expressly acknowledge and agree
that you:
 
(a)          Are able to read the language, and understand the meaning and
effect, of this Agreement;
 
(b)          Have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Agreement or its terms, and that you are not acting under the influence of any
medication, drug or chemical of any type in entering into this Agreement;
 
(c)          Are specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to your continued employment
during the Transition Period as described in Section 1 above and to provide you
the severance payments and benefits (as set forth on Schedule I attached
hereto), the Equity Treatment and such other payments and benefits set forth on
Schedule I and described in Section 3 above (collectively, the “Consideration”),
which the Company has agreed to provide because of your agreement to accept it
in full settlement of all possible claims you might have or ever had, and
because of your execution of this Agreement and the Second Release Agreement;
 
(d)          Acknowledge that but for your execution of this Agreement and the
Second Release Agreement, you would not be entitled to the Consideration;
 
(e)          Understand that, by entering into this Agreement, you do not waive
rights or claims under ADEA that may arise after the date you execute this
Agreement;
 
(f)          Had or could have the entire Review Period (as defined below) in
which to review and consider this Agreement, and that if you execute this
Agreement prior to the expiration of the Review Period, you have voluntarily and
knowingly waived the remainder of the Release Period (as defined below);
 
(g)          Were advised to consult with your attorney regarding the terms and
effect of this Agreement; and
 
(h)          Have signed this Agreement knowingly and voluntarily.
 
-4-

--------------------------------------------------------------------------------


6.            No Suit.  You represent and warrant that you have not previously
filed, and to the maximum extent permitted by law agree that you will not file,
a complaint, charge or lawsuit against any of the Company Parties regarding any
of the claims released herein.  If, notwithstanding this representation and
warranty, you have filed or file such a complaint, charge or lawsuit, you agree
that you shall cause such complaint, charge or lawsuit to be dismissed with
prejudice and shall pay any and all costs required in obtaining dismissal of
such complaint, charge or lawsuit, including without limitation the attorneys’
fees of any of the Company Parties against whom you have filed such a complaint,
charge, or lawsuit.
 
7.            No Re-Employment. You hereby agree to waive any and all claims to
re-employment with the Company or any other member of the Company Group. You
affirmatively agree not to seek further employment with the Company or any other
member of the Company Group. For clarity, the Company Group does not include
Kohlberg Kravis and Roberts & Co. L.P. (“KKR”).
 
8.            Successors and Assigns.  The provisions hereof shall inure to the
benefit of your heirs, executors, administrators, legal personal representatives
and assigns and shall be binding upon your heirs, executors, administrators,
legal personal representatives and assigns.
 
9.           Severability.  If any provision of this Agreement shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall be of no force and effect.  The illegality or unenforceability
of such provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.
 
10.          Non-Disparagement.
 
(a)          You agree that you will make no disparaging or defamatory comments
regarding any member of the Company Group, KKR and its affiliates, or their
respective current or former directors, officers or employees in any respect.
KKR is a third-party beneficiary to this Agreement with respect to this Section
10(a) and is entitled to the rights and benefits under this Section 10(a) and
may enforce the provisions of this Section 10(a) as if it were a party hereto.
 
(b)          The Company agrees to promptly instruct each officer and director
of the Company to refrain from making any disparaging or defamatory comments
regarding you in any respect.
 
(c)          Notwithstanding this Section 10, you and the Company will be
entitled to describe in general terms your responsibilities and roles while
employed by the Company and that you and the Company mutually agreed to your
separation from the Company.  Your obligations and those of the Company under
this Section 10 shall not apply to disclosures required by applicable law,
regulation or order of a court or governmental agency.
 
11.          Cooperation.
 
(a)          You agree that you will provide reasonable cooperation to the
Company and/or any other member of the Company Group and its or their respective
counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during your employment in which
you were involved or of which you have knowledge.  The Company agrees to
reimburse you for reasonable out-of-pocket expenses incurred at the request of
the Company with respect to your compliance with this paragraph.
 
-5-

--------------------------------------------------------------------------------


(b)          You agree that, in the event you are subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
or provide documents (in a deposition, court proceeding or otherwise) which in
any way relates to your employment by the Company and/or any other member of the
Company Group, you will give prompt notice of such request to the Company’s
General Counsel, Andy Schiesl (or his successor or designee) and will make no
disclosure until the Company and/or the other member of the Company Group have
had a reasonable opportunity to contest the right of the requesting person or
entity to such disclosure.
 
12.          Continuing Obligations.  You acknowledge that, in accordance with
the terms of the MEP Grant Documents, the Omnibus Plan and LTI Grant Agreements
(each as defined in Schedule I attached hereto), you are subject to certain
transfer restrictions relating to Common Stock, Options and RSUs and other
restrictive covenants provided therein, and agree to comply at all time with the
terms and conditions contained therein.
 
13.          Confidentiality.  The terms and conditions of this Agreement are
and shall be deemed to be confidential, and shall not be disclosed by you or the
Company to any person or entity without the prior written consent of the other
party, except if required by law, and to your or the Company’s, as applicable,
accountants, attorneys and/or immediate family, provided that, to the maximum
extent permitted by applicable law, rule, code or regulation, they agree to
maintain the confidentiality of the Agreement.
 
14.          Return of Property.  You agree that you will promptly return to the
Company all property belonging to the Company and/or any other member of the
Company Group, including but not limited to all proprietary and/or confidential
information and documents (including any copies thereof) in any form belonging
to the Company, cell phone, computer, keys, card access to the building and
office floors, Employee Handbook, phone card, computer user name and password,
disks and/or voicemail code; provided, that you shall be entitled to retain your
cell phone once all proprietary and/or confidential information and documents
belonging to the Company have been removed from such devices. Your cell phone
account will be transferred to you promptly following the Termination Date. You
further acknowledge and agree that the Company shall have no obligation to
provide the Consideration referred to in Section 3 above unless and until you
have returned all items requested by the Company to be returned within ten (10)
days of such request.
 
15.          Company Remedies.  In addition to any other rights or remedies the
Company may have under law or equity, if you violate any of Sections 10 through
14 hereof, the Company has the right at its sole discretion to terminate its
obligation to provide the payments and benefits set forth on Schedule I and/or
comply with the Equity Treatment.
 
16.          Non-Admission.  Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of you or
any member of the Company Group.
 
-6-

--------------------------------------------------------------------------------


17.          Section 409A. You and the Company agree that the payments and/or
benefits provided under this Agreement are intended to be exempt from or to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) to the extent necessary to avoid the incurrence of adverse tax
consequences under Section 409A (including, for the avoidance of doubt, by
requiring that the payment of any severance payments or benefits due hereunder
be deferred until the date that is six months following the Termination Date, to
the extent such delay is required to comply with Section 409A), and to the
maximum extent permitted, this Agreement shall be interpreted to be consistent
with such intent. Each payment made under this Agreement shall be designated as
a “separate payment” within the meaning of Section 409A. Notwithstanding the
foregoing, neither the Company, any member of the Company Group nor any of their
employees or representatives shall have any liability to you to the extent that
any payment or benefit hereunder is determined to be subject to any tax or
interest under Section 409A.
 
18.          Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the termination of
your employment.  Except as provided in this Agreement, this Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.
 
19.          Taxes.  The Company may withhold from any payments made under this
Agreement all applicable taxes, including but not limited to income, employment,
and social insurance taxes, as shall be required by law.  You acknowledge and
represent that the Company has not provided any tax advice to you in connection
with this Agreement and have been advised by the Company to seek tax advice from
your own tax advisors regarding this Agreement and payments and benefits that
may be made to you pursuant to this Agreement.
 
20.          Governing Law; Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL
LAW, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
FEDERAL LAW AND THE LAWS OF THE STATE OF DELAWARE, APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING
UNDER OR IN CONNECTION WITH THIS AGREEMENT.
 
21.          Opportunity for Review and Acceptance. You have through the
twenty-first (21st) day following the Execution Date (the “Review Period”) to
review and consider this Agreement. To accept this Agreement, and the terms and
conditions contained herein, prior to the expiration of the Review Period, you
must execute and date this Agreement where indicated below and return the
executed copy of the Agreement to the Company, to the attention of the Company’s
General Counsel, Andy Schiesl. Notwithstanding anything contained herein to the
contrary, this Agreement will not become effective or enforceable for a period
of seven (7) calendar days following the date of its execution (the “Revocation
Period”), during which time you may revoke your acceptance of this Agreement by
notifying the General Counsel, in writing. To be effective, such revocation must
be received by the Company no later than 5:00 p.m. Central Time on the seventh
(7th) calendar day following its execution. Provided that the Agreement is
executed and you do not revoke it, the eighth (8th) day following the date on
which this Agreement is executed shall be its effective date. In the event of
your failure to execute and deliver this Agreement prior to the expiration of
the Review Period, or otherwise revoke this Agreement during the Revocation
Period, this Agreement will be null and void and of no effect, and the Company
will have no obligation hereunder.
 
*          *          *


-7-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.
 

 
GARDNER DENVER HOLDINGS, INC.
        By:

/s/ Vicente Reynal
     
Name: Vicente Reynal
     
Title: Chief Executive Officer and Director (Principal Executive Officer)




/s/ Neil D. Snyder

Neil Snyder
   



Dated:
October 28, 2019




--------------------------------------------------------------------------------


Schedule I


Travel Reimbursement and Severance Payments and Benefits


Travel Reimbursement
 
Reimbursement will be made for reasonable commuting expenses that are consistent
with the Company’s travel policies, have been submitted timely and with
appropriate receipts (consistent with such policies), and subject to the
following restrictions:
 
(a) Flights:  will only reimburse for economy tickets (not economy plus or
comfort) purchased at least 14 days in advance and for any airline costs
associated with flight changes requested by the Company;
 
(b) Meals: no meals, food or drink will be reimbursed; and
 
(c) Travel: will reimburse for the cost of an uber x between home and MSP
airport and between the Company’s headquarters and MKE airport;
 
(d) Lodging:  Corporate apartment and related utilities consistent with past
practice, or other lodging if the corporate apartment is terminated plus a
reimbursement of costs of moving personal property from corporate apartment
capped at $2,000; and
 
(e)  No other expenses will be reimbursed.
 
Severance Payment Calculation:
 
The aggregate severance payment payable to you will be equal to $687,627.
 
Timing of Severance Payment:
 
The severance payment will be paid as follows: (i) a total of $425,000 will be
paid to you in equal installments of $35,416 each on the Company’s regular
payroll schedule over the one (1)-year period following the Termination Date
(the “Severance Period”) with payments starting on the first regularly scheduled
payroll date following the Termination Date (provided, however, that any
installment that would otherwise be paid prior to the effective date of the
Second Release Agreement shall be deferred until the first regularly scheduled
payroll date following the effective date of the Second Release Agreement); and
(ii) a lump sum of $262,627 which will be payable to you on or before the first
regularly scheduled payroll date following the effective date of the Second
Release Agreement.
 

--------------------------------------------------------------------------------


Benefit Continuation:


Subject to a timely election of COBRA continuation coverage and your continued
payment of the COBRA premiums, during the Severance Period (or such earlier time
that you commence employment with another employer and are eligible for group
health plan coverage at such employer), you will receive continued group medical
plan coverage under COBRA at active employee rates and the Company will pay the
employer portion of the premiums.


Company Provided Property:


The Company will release ownership of your company provided cell phone and cell
number to you.


MIP Bonus 2019:


Your participation in any Company bonus plan, including but not limited to the
Management Incentive Plan (“MIP”), will cease as of the Termination Date. You
will not be eligible for any incentive bonus under the MIP or otherwise in 2019.


Taxes:


All severance payments and benefits are subject to applicable withholdings per
Section 19 of the Agreement.


Equity Treatment:


Long Term Incentive Plan:  All equity awards granted to you under the Company’s
2017 Omnibus Incentive Plan (the “Omnibus Plan”) will vest and remain
outstanding in accordance with the terms thereof and the grant agreements issued
thereunder (“LTI Grant Agreements”). With respect to the LTI Grant Agreements,
your termination of employment described Section 1 of the Agreement and for
purposes of determining the Equity Treatment pursuant to Section 3 of the
Agreement and this Schedule I will be treated as a “Qualifying Termination” (as
defined in the LTI Grant Agreements), including but not limited to the
provisions related to accelerated vesting of a portion of such equity awards in
the event of your Qualifying Termination and your ability to exercise your
vested Options for up to ninety (90) days following the Termination Date (or
until the earlier expiration date of the term of the applicable Option). You
acknowledge and agree that you remain subject to the terms set forth in the
Omnibus Plan and LTI Grant Agreements including without limitation the
restrictive covenants set forth therein.


-2-

--------------------------------------------------------------------------------


Management Equity Plan:


1.            Vesting.  You currently hold Options granted to you under the
Company’s 2013 Stock Incentive Plan for Key Employees of Gardner Denver
Holdings, Inc. (f/k/a Renaissance Parent Corp.) and its Subsidiaries (the “2013
Stock Incentive Plan”), the Stock Option Agreement dated as of May 10, 2016 (the
“May Stock Option Agreement”) and the Stock Option Agreement dated as of
December 9, 2016 (the “December Stock Option Agreement” and together with the
2013 Stock Incentive Plan and the May Stock Option Agreement, the “MEP Grant
Documents”) that will be unvested as of the Termination Date (the “MEP Unvested
Options”).  Notwithstanding anything to the contrary in the MEP Grant Documents,
and provided you continue to comply with the terms of the Agreement (including
without limitation Sections 10 through 14 of the Agreement), the MEP Unvested
Options will not be forfeited on the Termination Date and instead will continue
to vest in accordance with the terms of the MEP Grant Documents as if you
remained an employee of the Company.


2.            Exercise Period. Notwithstanding anything to the contrary in the
MEP Grant Documents, and provided you continue to comply with the terms of the
Agreement (including without limitation Sections 10 through 14 of the
Agreement), you may elect to exercise the vested portion of any Options granted
under the MEP Grant Documents (including any MEP Unvested Options that vest
after the Termination Date consistent with Section 1 above) for up to one
hundred eighty (180) days following the date the final tranche of MEP Unvested
Options vests regardless of which such Option vests last pursuant to the terms
of the MEP Grant Documents (or until the earlier expiration date of the
applicable Option).


3.            Net Exercise.  If you elect to exercise your Options prior to
December 9, 2021 and prior to the expiration date or forfeiture of any such
Options, the Company hereby agrees that provided you continue to comply with the
terms of the Agreement (including without limitation Sections 10 through 14 of
the Agreement), you may satisfy payment of the exercise price and your minimum
tax withholding obligation through the withholding of shares of Common Stock in
accordance with Section 4.3 of the May Stock Option Agreement and December Stock
Option Agreement, as applicable. Any exercise of your Options on or after
December 9, 2021 may not be net exercised as described in the foregoing
sentence, and you must satisfy payment of the exercise price and your minimum
tax withholding obligation by other means as provided in the applicable MEP
Grant Documents.


4.            Continuing Obligations.  You acknowledge and agree that you remain
subject to (i) the terms set forth in the MEP Grant Documents, issued
thereunder, including without limitation the transfer restrictions related to
Common Stock, Options and RSUs, and all restrictive covenants set forth therein;
and (ii) all applicable Company’s policies including without limitation the
Company’s Securities Trading Policy.


5.           Ability to Transfer Common Stock.  From time to time, the Company
may, but is in no way obligated to, fully or partially waive the transfer
restrictions set forth in the MEP Grant Documents relating to the Common Stock
for all, or almost all, MEP participants.  The Company agrees that it will treat
you the same as it treats all other MEP participants generally with respect to
any such waiver.


-3-

--------------------------------------------------------------------------------


Exhibit A


RELEASE AGREEMENT


This Release Agreement (this “Agreement”), dated as of the date listed below
under Executive’s signature, is entered into between Neil Snyder (“Executive”)
and Gardner Denver Holdings, Inc. (the “Company”).
 
In consideration of the promises set forth herein, Executive and the Company
agree as follows:
 
1.            Termination Date and Transition Agreement. Executive previously
entered into a Transition Agreement with the Company, dated [_____], 2019 (the
“Transition Agreement”), pursuant to which Executive’s employment with the
Company terminated effective as of [_____], 2019 (the “Termination Date”). Under
the terms of the Transition Agreement, Executive shall be entitled to the
severance payments and benefits (the “Severance Benefits”) specified under
Section 3 of the Transition Agreement and Schedule I attached to the Transition
Agreement and continue to remain subject to Sections 10 through 14 of the
Transition Agreement; provided, that no such Severance Benefits shall be paid or
provided if Executive does not timely execute and deliver this Agreement or if
Executive revokes this Agreement pursuant to Section 5 below.
 
2.            Release and Waiver of Claims.
 
(a)          As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, obligations, debts, accounts, attorneys’ fees, judgments, losses and
liabilities, of whatsoever kind or nature, in law, equity or otherwise.
 
(b)          For and in consideration of the Severance Benefits, and other good
and valuable consideration, Executive, for and on behalf of himself and
Executive’s heirs, administrators, executors and assigns, effective as of the
date hereof, does fully and forever release, remise and discharge the Company,
and any other member of the Company Group, together with their respective
current and former officers, directors, partners, members, shareholders,
fiduciaries, counsel, employees and agents (collectively, and with the Company,
the “Company Parties”) from any and all claims whatsoever up to the date hereof
which Executive had, may have had, or now have against the Company Parties, for
or by reason of any matter, cause or thing whatsoever, including any claim
arising out of or attributable to Executive’s employment or the termination of
Executive’s employment with the Company, whether for tort, breach of express or
implied employment contract, intentional infliction of emotional distress,
wrongful termination, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual orientation. 
This release of claims includes, but is not limited to, all claims arising under
the Age Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights
Act, the Americans with Disabilities Act, the Civil Rights Act of 1991, the
Family Medical Leave Act and the Equal Pay Act, each as may be amended from time
to time, and all other federal, state and local laws, the common law and any
other purported restriction on an employer’s right to terminate the employment
of employees. The parties intend the release contained herein to be a general
release of any and all claims to the fullest extent permissible by law.
 
-4-

--------------------------------------------------------------------------------


(c)          Executive acknowledges and agrees that as of the date hereof,
Executive has no knowledge of any facts or circumstances that give rise or could
give rise to any claims under any of the laws listed in Section 2(b) above.
 
(d)          By executing this Agreement, Executive specifically releases all
claims relating to Executive’s employment and termination of employment under
the ADEA, a United States federal statute that, among other things, prohibits
discrimination on the basis of age in employment and employee benefit plans.
 
(e)          Notwithstanding the foregoing, nothing in this Agreement shall be a
waiver of: (i) Executive’s rights with respect to the Severance Benefits, (ii)
Executive’s right to benefits due to terminated employees under any employee
benefit plan of the Company or any other member of the Company Group in which
Executive participated (excluding the offer letter, dated December 18, 2015,
that sets forth the terms of Executive’s employment with the Company and any
severance or similar plan or policy), in accordance with the terms thereof
(including Executive’s right to elect COBRA coverage), (iii) any claims that
cannot be waived by law including, without limitation any claims filed with the
Equal Employment Opportunity Commission, the U.S. Department of Labor, or claims
under the ADEA that arise after the date of this Agreement or (iv) Executive’s
right of indemnification as provided by, and in accordance with the terms of,
the Company’s by-laws or a Company insurance policy providing such coverage, as
any of such may be amended from time to time.
 
(f)          Executive acknowledges and agrees that by virtue of the foregoing,
Executive has waived any relief available to him (including without limitation,
monetary damages, equitable relief and reinstatement) under any of the claims
and/or causes of action waived in this Section 2. Therefore Executive agrees
that Executive will not accept any award or settlement from any source or
proceeding (including but not limited to any proceeding brought by any other
person or by any government agency) with respect to any claim or right waived in
this Agreement.
 
3.          Knowing and Voluntary Waiver.  Executive expressly acknowledges and
agrees that Executive:
 
(a)          Is able to read the language, and understand the meaning and
effect, of this Agreement;
 
(b)          Has no physical or mental impairment of any kind that has
interfered with Executive’s ability to read and understand the meaning of this
Agreement or its terms, and that Executive is not acting under the influence of
any medication, drug or chemical of any type in entering into this Agreement;
 
(c)          Is specifically agreeing to the terms of the release contained in
this Agreement because the Company has agreed to provide the Severance Benefits
(the “Consideration”), which the Company has agreed to provide because of
Executive’s agreement to accept it in full settlement of all possible claims
that Executive might have or ever had, and because of Executive’s execution of
this Agreement;
 
-5-

--------------------------------------------------------------------------------


(d)          Acknowledges that but for Executive’s execution of this Agreement,
Executive would not be entitled to the Consideration;
 
(e)          Understands that, by entering into this Agreement, Executive does
not waive rights or claims under ADEA that may arise after the date Executive
executes this Agreement;
 
(f)          Had or could have the entire Review Period (as defined below) in
which to review and consider this Agreement, and that if Executive executes this
Agreement prior to the expiration of the Review Period, Executive has
voluntarily and knowingly waived the remainder of the Release Period (as defined
below);
 
(g)          Was advised to consult with Executive’s attorney regarding the
terms and effect of this Agreement; and
 
(h)          Has signed this Agreement knowingly and voluntarily.
 
4.           No Suit.  Executive represents and warrants that Executive has not
previously filed, and to the maximum extent permitted by law agrees that
Executive will not file, a complaint, charge or lawsuit against any of the
Company Parties regarding any of the claims released herein.  If,
notwithstanding this representation and warranty, Executive has filed or files
such a complaint, charge or lawsuit, Executive agrees that he shall cause such
complaint, charge or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge or
lawsuit, including without limitation the attorneys’ fees of any of the Company
Parties against whom Executive has filed such a complaint, charge, or lawsuit.
 
5.           Opportunity for Review and Acceptance. Executive acknowledges that
Executive has through the twenty-first (21st) day following the Termination Date
(the “Review Period”) to review and consider this Agreement. To accept this
Agreement, and the terms and conditions contained herein, prior to the
expiration of the Review Period, Executive must execute and date this Agreement
where indicated below and return the executed copy of the Agreement to the
Company, to the attention of the Company’s General Counsel, Andy Schiesl.
Notwithstanding anything contained herein to the contrary, this Agreement will
not become effective or enforceable for a period of seven (7) calendar days
following the date of its execution (the “Revocation Period”), during which time
Executive may revoke his acceptance of this Agreement by notifying the General
Counsel, in writing. To be effective, such revocation must be received by the
Company no later than 5:00 p.m. Central Time on the seventh (7th) calendar day
following its execution. Provided that the Agreement is executed and Executive
does not revoke it, the eighth (8th) day following the date on which this
Agreement is executed shall be its effective date. In the event of Executive’s
failure to execute and deliver this Agreement prior to the expiration of the
Review Period, or Executive otherwise revokes this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, and
the Company will have no obligation hereunder or to pay or provide the Severance
Benefits.
 
-6-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date listed below under Executive’s signature.
 



GARDNER DENVER HOLDINGS, INC.
   

By:
     
Name:
   
Title:




 
EXECUTIVE
   
   
Neil Snyder
   



Dated:
 






--------------------------------------------------------------------------------